Motion for leave to appeal to the Court of Appeals and for a stay granted. The stay is granted upon condition that appellants furnish an undertaking in the sum of $15,000 in addition to the security of the bond in the sum of $15,000 heretofore filed, which is to be continued, making an aggregate of $30,000, pending determination of the Court of Appeals, and upon the further condition that the certificate of stock remain on file with the Bronx Connty Clerk. Settle order on notice. Concur — Breitel, J. P., Botein, Rabin, .Valente and McNally, JJ. [See ante, p. 821.]